Case: 2:19-cv-02006-MHW-EPD Doc #: 82-1 Filed: 01/13/21 Page: 1 of 2 PAGEID #: 742




                                    IN THE UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF OHIO


        WILLIAM BURKE                                   :       Case No. 2:19-CV-2006
                                                        :
                       Plaintiff,                       :       (Judge WATSON)
                                                        :       (Mag. Judge DEAVERS)
               v.                                       :
                                                        :
        JAMES ALEX FIELDS ET AL.,                       :
                                                        :       CIV. R. 68 OFFER OF JUDGMENT
                       Defendants.                      :
                                                        :
                                                        :



               Defendant Traditionalist Worker’s Party (“TWP”) hereby offers to allow entry of

        judgment to be taken against it pursuant to Rule 68 of the Federal Rules of Civil Procedure as

        follows: a judgment in favor of the plaintiff William Burke (“Plaintiff”) and against TWP in

        the sum of $10,000.00 (ten thousand dollars and zero cents). This shall be the total amount

        paid by TWP on account of any and all liability that was or could have been claimed in this

        action, in this or any other jurisdiction, or based on its underlying facts, including all costs and

        attorney fees otherwise recoverable by the Plaintiff. This Offer is not an admission of liability

        but is made solely to efficiently settle a disputed claim.



                                                                  Respectfully Submitted,


                                                                  s/ James E. Kolenich
                                                                  __________________________
                                                                  James E. Kolenich (OH 77084)
                                                                  KOLENICH LAW OFFICE
                                                                  9435 Waterstone Blvd. #140
                                                                  Cincinnati, OH 45249
                                                                  (513) 444-2150



                                                            1
Case: 2:19-cv-02006-MHW-EPD Doc #: 82-1 Filed: 01/13/21 Page: 2 of 2 PAGEID #: 743




                                                   (513) 297-6065 (fax)
                                                   JEK318@gmail.com
                                                   Attorney for TWP




                                              2
